

	

		III 

		109th CONGRESS

		1st Session

		S. 393

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2005

			Mr. Akaka (for himself,

			 Mr. Durbin, Mr.

			 Leahy, Mr. Sarbanes, and

			 Mr. Schumer) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To require enhanced disclosure to consumers

		  regarding the consequences of making only minimum required payments in the

		  repayment of credit card debt, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Credit Card Minimum Payment Warning

			 Act of 2005.

		

			2.

			Enhanced consumer disclosures regarding minimum

			 payments

			Section 127(b) of the Truth in

			 Lending Act (15

			 U.S.C. 1637(b)) is amended by adding at the end the

			 following:

			

				

					(11)

					(A)

						Information regarding

				repayment of the outstanding balance of the consumer under the account,

				appearing in conspicuous type on the front of the first page of each such

				billing statement, and accompanied by an appropriate explanation,

				containing—

						

							(i)

							the words Minimum

				Payment Warning: Making only the minimum payment will increase the amount of

				interest that you pay and the time it will take to repay your outstanding

				balance.;

						

							(ii)

							the number of years and

				months (rounded to the nearest month) that it would take for the consumer to

				pay the entire amount of that balance, if the consumer pays only the required

				minimum monthly payments;

						

							(iii)

							the total cost to the

				consumer, shown as the sum of all principal and interest payments, and a

				breakdown of the total costs in interest and principal, of paying that balance

				in full if the consumer pays only the required minimum monthly payments, and if

				no further advances are made;

						

							(iv)

							the monthly payment amount

				that would be required for the consumer to eliminate the outstanding balance in

				36 months if no further advances are made; and

						

							(v)

							a toll-free telephone

				number at which the consumer may receive information about accessing credit

				counseling and debt management services.

						

						(B)

						(i)

							Subject to clause (ii), in

				making the disclosures under subparagraph (A) the creditor shall apply the

				interest rate in effect on the date on which the disclosure is made.

						

							(ii)

							If the interest rate in

				effect on the date on which the disclosure is made is a temporary rate that

				will change under a contractual provision specifying a subsequent interest rate

				or applying an index or formula for subsequent interest rate adjustment, the

				creditor shall apply the interest rate in effect on the date on which the

				disclosure is made for as long as that interest rate will apply under that

				contractual provision, and then shall apply the adjusted interest rate, as

				specified in the contract. If the contract applies a formula that uses an index

				that varies over time, the value of such index on the date on which the

				disclosure is made shall be used in the application of the formula.

						.

		

			3.

			Access to credit counseling and debt management

			 information

			

				(a)

				Guidelines required

				

					(1)

					In general

					Not later than 1 year after

			 the date of enactment of this Act, the Board of Governors of the Federal

			 Reserve System and the Federal Trade Commission (in this section referred to as

			 the Board and the Commission, respectively) shall

			 jointly, by rule, regulation, or order, issue guidelines for the establishment

			 and maintenance by creditors of a toll-free telephone number for purposes of

			 the disclosures required under section 127(b)(11) of the Truth in Lending Act,

			 as added by this Act.

				

					(2)

					Approved agencies

					Guidelines issued under this

			 subsection shall ensure that referrals provided by the toll-free number include

			 only those agencies approved by the Board and the Commission as meeting the

			 criteria under this section.

				

				(b)

				Criteria

				The Board and the Commission

			 shall only approve a nonprofit budget and credit counseling agency for purposes

			 of this section that—

				

					(1)

					demonstrates that it will

			 provide qualified counselors, maintain adequate provision for safekeeping and

			 payment of client funds, provide adequate counseling with respect to client

			 credit problems, and deal responsibly and effectively with other matters

			 relating to the quality, effectiveness, and financial security of the services

			 it provides;

				

					(2)

					at a minimum—

					

						(A)

						is registered as a nonprofit

			 entity under section 501(c) of the Internal Revenue Code of 1986;

					

						(B)

						has a board of directors, the

			 majority of the members of which—

						

							(i)

							are not employed by such

			 agency; and

						

							(ii)

							will not directly or

			 indirectly benefit financially from the outcome of the counseling services

			 provided by such agency;

						

						(C)

						if a fee is charged for

			 counseling services, charges a reasonable and fair fee, and provides services

			 without regard to ability to pay the fee;

					

						(D)

						provides for safekeeping and

			 payment of client funds, including an annual audit of the trust accounts and

			 appropriate employee bonding;

					

						(E)

						provides full disclosures to

			 clients, including funding sources, counselor qualifications, possible impact

			 on credit reports, any costs of such program that will be paid by the client,

			 and how such costs will be paid;

					

						(F)

						provides adequate counseling

			 with respect to the credit problems of the client, including an analysis of the

			 current financial condition of the client, factors that caused such financial

			 condition, and how such client can develop a plan to respond to the problems

			 without incurring negative amortization of debt;

					

						(G)

						provides trained counselors

			 who—

						

							(i)

							receive no commissions or

			 bonuses based on the outcome of the counseling services provided;

						

							(ii)

							have adequate experience;

			 and

						

							(iii)

							have been adequately trained

			 to provide counseling services to individuals in financial difficulty,

			 including the matters described in subparagraph (F);

						

						(H)

						demonstrates adequate

			 experience and background in providing credit counseling;

					

						(I)

						has adequate financial

			 resources to provide continuing support services for budgeting plans over the

			 life of any repayment plan; and

					

						(J)

						is accredited by an

			 independent, nationally recognized accrediting organization.

					

